Citation Nr: 0306371	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  89-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a psychiatric disorder, including organic 
brain syndrome and mental retardation, claimed as the 
residuals of sunstroke.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a lower back disability, claimed as a residual 
of sunstroke.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for myocarditis, claimed as a residual of 
sunstroke.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for hypertension, claimed as a residual of 
sunstroke.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for rheumatoid arthritis, claimed as a residual of 
sunstroke.

6.  Entitlement to a compensable rating for duodenal ulcer 
disease.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from July 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1988 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which declined to reopen 
the veteran's claim of entitlement to service connection for 
"residuals of sunstroke," and which denied a claim for a 
compensable evaluation for duodenal ulcer disease.  The 
veteran appealed.  In November 1990, the Board denied the 
veteran's appeal.

The veteran appealed to the United States Court of Veterans 
Appeals hereinafter known as the Court [redesignated as the 
United States Court of Appeals for Veterans Claims].  
Pursuant to a joint motion for remand filed on be half of 
both parties, the Court issued an Order that vacated the 
Board's November 1990 decision and remanded the claims.  In 
December 1993, pursuant to the Court's Order, the Board 
remanded the case to the RO for further development.  In 
December 1995, the Board again denied the claims.  

The veteran again appealed to the Court.  In November 1998, 
the Court vacated the Board's December 1995 decision and 
remanded the claims.  In September 1999, pursuant to the 
Court's Order, the Board remanded the case to the RO for 
further development.  The RO subsequently affirmed its 
earlier denials of the claims, and the claims have been 
returned to the Board. 

The Board notes that the veteran's claim for residuals of 
sunstroke has been restyled to reflect the claimed disorders.  
Specifically, his claim has been recharacterized as claims 
for "a psychiatric disorder, including organic brain 
syndrome and mental retardation," myocarditis, hypertension, 
a lower back disability, and rheumatoid arthritis, with all 
disorders claimed as residuals of sunstroke.  


FINDINGS OF FACT

1.  In an appellate decision, dated in September 1963, the 
Board denied the veteran's claim of entitlement to service 
connection for a back disorder.

2.  The evidence received since the Board's September 1963 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.   

3.  In an appellate decision, dated in May 1967, the Board 
denied the veteran's claims of entitlement to service 
connection for psychoneurosis, "chronic brain syndrome with 
mental deterioration," rheumatoid arthritis, a heart 
condition, and hypertension.

4.  With regard to the claims for myocarditis, hypertension, 
a lower back disability, and rheumatoid arthritis, the 
evidence received since the Board's May 1967 decision which 
was not previously of record, and which is not cumulative of 
other evidence of record, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.   

5.  With regard to the claim for a psychiatric disorder, 
including organic brain syndrome and mental retardation, the 
evidence received since the Board's May 1967 decision, which 
was not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   

6.  The veteran does not have for a psychiatric disorder, 
including organic brain syndrome and mental retardation, as a 
result of his service.  

7.  The veteran failed to report for a VA examination 
scheduled in conjunction with his claim for an increased 
disability evaluation for his duodenal ulcer disease. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's September 1963 decision denying the veteran's claim 
for service connection for a back disorder; the claim for a 
low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).    

2.  New and material evidence has not been received since the 
Board's May 1967 decision denying the veteran's claims for 
service connection for myocarditis, hypertension, a lower 
back disability, and rheumatoid arthritis; the claims for 
myocarditis, hypertension, a lower back disability, and 
rheumatoid arthritis are not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).    

3.  New and material evidence has been received since the 
Board's May 1967 decision denying the veteran's claim for 
service connection for psychoneurosis, and chronic brain 
syndrome with mental deterioration; the claim for a 
psychiatric disorder, including organic brain syndrome and 
mental retardation, is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).    

4.  A psychiatric disorder, including organic brain syndrome 
and mental retardation, was not incurred in or aggravated by 
the veteran's active military service, and a psychosis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

5.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for a compensable 
disability evaluation for his duodenal ulcer disease be 
denied. 38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The appellant was notified in the 
November 1988 rating decision, the statement of the case 
(SOC), supplemental statements of the case (SSOC's), dated in 
May 2000 and June 2002, and a letter from the Board, dated in 
November 2002, that the evidence did not show that the 
criteria had been met for reopening his claims that new and 
material evidence had been presented to reopen claims for 
service connection for "residuals of sunstroke" 
(alternatively listed as a psychiatric disorder, myocarditis, 
hypertension, rheumatoid arthritis, and a lower back 
disorder), and that the criteria had not been met for a 
compensable evaluation for duodenal ulcer disease.  Those are 
the key issues in this case, and the rating decision, SOC, 
SSOC's, and the November 2002 letter from the Board, informed 
the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC's and the 
Board's November 2002 letter informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
In a letter from the Board, dated in November 2002, the 
veteran was notified that, provided certain conditions were 
met, VA would make reasonable efforts to obtain relevant 
evidence such as private medical records, employment records, 
or records from state or local government agencies.  The 
veteran has not asserted that any additional development is 
required, and it does not appear that there is any identified 
evidence which has not been obtained.  The Board therefore 
finds that VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  With regard to the 
claim that new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder, including organic brain syndrome and mental 
retardation, see 38 U.S.C.A. § 5108, the Board has reopened 
this claim and VA has obtained an etiological opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With regard 
to the other "new and material" claims, the Board has not 
reopened the claims, and an etiological opinion is not 
required.  See 38 U.S.C.A. § 5103A(f).  Finally, although the 
veteran was scheduled for examinations for his increased 
(compensable) evaluation claim, he failed to report for his 
examinations.  Based on the foregoing, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating these 
claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  




II.  New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including hypertension and 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As of September 1963, the claims file included the veteran's 
service medical records which showed that in July 1953, 
shortly after his entrance into service, the veteran was 
hospitalized.  His diagnoses included "sunstroke, treated, 
improved," prophylactic inoculation, reaction to, n.e.c. 
smallpox, manifested by headache, fever."  The report noted 
that the veteran began to feel dizzy while marching and that 
he returned to the company area and passed out in his bunk.  
He was discharged from the hospital and returned to full duty 
after 14 days.  Associated service medical records noted the 
following: the veteran had received immunizations the morning 
of his admittance; his temperature dropped to 104 degrees 
within 90 minutes and dropped to 102.6 within about four 
hours; he ran a "low grade elevation" of 99 to 100 degrees 
for about four days; examinations were negative; he was 
asymptomatic at the time of discharge; although he had 
"relief to smallpox" his primary difficulty was probably 
heat stroke; he had a history of "lifelong nervousness."  
The reports contained an impression of "anxiety reaction, 
moderate, chronic with many psychophysiologic concomitants," 
and a physician recommended that he be returned to full duty 
and given psychotherapy.  Another (undated) service medical 
report noted a tendency to heat exhaustion.  The diagnosis 
was "mild anxiety."  The veteran's separation examination 
report, dated in May 1955, showed that his lungs and chest, 
heart, abdomen and viscera, and his neurological and 
psychiatric systems, were all clinically evaluated as normal.  

A.  Low Back Disorder

A review of the claims files shows that in September 1963, 
the Board denied a claim for service connection for a back 
disorder.  That decision was final.  See 38 U.S.C.A. 
§ 7104(b).  
 
The most recent and final denial of this claim was the 
Board's decision dated in September 1963.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since the Board's September 1963 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's September 
1963 decision included the veteran's previously discussed 
service medical records.  As for the post-service evidence, a 
VA examination report, dated in April 1956, showed a wide 
variety of complaints that included backaches.  The diagnosis 
was anxiety reaction, and the examiner stated that the 
veteran had many somatic complaints which were not related to 
his inservice heat stroke.  VA examination reports, dated in 
April 1961, contained diagnoses that included 
"psychophysiological musculoskeletal and gastrointestinal 
reaction."  A VA neuropsychiatric examination report, dated 
in December 1962, contained a diagnosis of anxiety reaction 
with dissociative spells, and the examiner noted that 
residuals of sunstroke were not found.

In the Board's September 1963 denial of the claim, the Board 
determined that the veteran did not have a back disorder that 
was related to his service.  At the time of the Board's 
decision, the record did not contain competent medical 
evidence showing that the veteran had a back disorder that 
was related to his service.  

The evidence submitted since the Board's September 1963 
decision includes private medical reports showing treatment 
and complaints of low back symptoms.  These reports contain 
diagnoses that include degenerative changes of the lumbar 
spine, lumbar back disease, and an old vertebral compression 
fracture of the lumbar spine.  See e.g., reports from Tony L. 
Williams, M.D., dated in 1982, T. Malcolm Blake, M.D., dated 
in February 1982, Dr. Blanton, dated in May 1985; Stephen A. 
Branning, M.D., dated in 1981.  

The Board finds that new and material evidence has not been 
presented.  Specifically, although the submitted evidence 
contains "new" diagnoses of low back disorders, none of it 
includes competent evidence of a nexus between a low back 
disorder and the veteran's service, to include as a residual 
of sunstroke.  Accordingly, this evidence does not pertain to 
one of the evidentiary defects which were the basis for the 
Board's September 1963 decision.  In addition, there is no 
competent evidence to show that the veteran manifested 
arthritis of the low back to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board therefore finds that the submitted evidence 
does not bear directly and substantially upon the issue at 
hand, that this evidence is not probative of the issue at 
hand, and is not material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore not 
reopened.  

B.  Psychiatric Disorder, Myocarditis, Hypertension, 
Rheumatoid Arthritis

A review of the claims files shows that in November 1959, the 
Board denied claims for service connection for "residuals of 
sunstroke with anxiety reaction."  The veteran subsequently 
filed to reopen his claims for residuals of a sunstroke, 
which was denied by the RO in June 1967.  The veteran 
appealed, and in May 1967, the Board denied claims for 
service connection for psychoneurosis, "chronic brain 
syndrome with mental deterioration," rheumatoid arthritis, a 
heart condition, and hypertension.  That decision was final.  
See 38 U.S.C.A. § 7104(b).  

In August 1988, the veteran applied to reopen his claims.  In 
November 1988, the RO denied the claims after determining 
that new and material evidence had not been presented.  The 
veteran has appealed.  

The most recent and final denial of these claims was the 
Board's decision dated in May 1967.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's May 1967 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's May 1967 
decision included the previously described service medical 
records.  As for the post-service evidence, a VA examination 
report, dated in April 1956, showed a wide variety of 
complaints that included headaches, nausea, nervousness, and 
foot and stomach trouble.  The diagnosis was anxiety 
reaction, and the examiner stated that the veteran had many 
somatic complaints which were not related to his inservice 
heat stroke.  VA hospital reports, covering treatment 
provided between July and August of 1957, contained diagnoses 
that included "psychomotor attacks," with a notation that 
psychological testing had revealed a "serious maladjustment 
emotionally."  An electroencephalogram (EEG) was interpreted 
as abnormal, with dysfunction suggestive of a seizure 
diathesis.  A psychomotor type of epilepsy was considered, 
but not diagnosed.  A report from R. S. Grossman, M.D., dated 
in May 1959, noted that the veteran had "migratory 
arthritis," and "psychoneurosis."  A report from a private 
doctor, dated in February 1961, noted diagnoses that included 
rheumatoid arthritis, and "psychoneurosis, mixed state."  
VA examination reports, dated in April 1961, noted that 
neither cardiac symptoms, nor rheumatoid arthritis, were 
found.  The diagnoses included "psychophysiological 
musculoskeletal and gastrointestinal reaction."  Reports 
from private doctors, dated in 1962, noted diagnoses that 
included rheumatoid arthritis.  A VA neuropsychiatric 
examination report, dated in December 1962, contained a 
diagnosis of anxiety reaction with dissociative spells, and 
the examiner noted that residuals of sunstroke were not 
found.  A VA examination report, dated in January 1963, 
contained diagnoses that included obesity, anxiety reaction 
with dissociative spells, and hypertension, arterial, mild.  
An accompanying EEG report was normal.  The report noted that 
the veteran's record was frequently seen in people with, 
inter alia, chronic anxiety reactions.  A report from Wilmot 
S. Littlejohn, M.D., dated in April 1964, showed that Dr. 
Littlejohn concluded that the veteran had a neuropsychiatric 
disorder that was service-connected.  The diagnosis was 
chronic brain syndrome with mental deterioration and 
schizophrenic-like reaction, severe.  See also statement from 
Dr. Littlejohn, dated in May 1964.  A VA hospital report, 
dated in April 1965, showed treatment primarily for abdominal 
symptoms, and that the veteran left the hospital without 
authorization prior to the completion of the scheduled 
testing and observation.  The diagnoses were acute 
prostatitis and "organic brain syndrome with mental 
retardation secondary to a sunstroke in 1952."  Lay 
statements, dated in 1962, showed that the authors 
essentially asserted that the veteran had sunstroke during 
service, and that he displayed psychiatric symptoms after 
service.  

In the Board's May 1967 denial of the claim, the Board 
determined that the veteran did not have a heart disorder (to 
include hypertension), rheumatoid arthritis, organic brain 
syndrome or a mental disorder, or a psychoneurosis, that were 
related to his service.  The Board essentially determined 
that the preponderance of the evidence was against the claims 
that the veteran had rheumatoid arthritis, a heart condition 
or a diagnosed mental dysfunction, that none of the claimed 
conditions were shown during service, and that neither 
hypertension, a heart condition, hypertension nor chronic 
brain syndrome were shown to have become manifest to a 
compensable degree within a year of separation from service.  

1.  Psychiatric Disorder

With regard to the claim for a psychiatric disorder, 
including organic brain syndrome and mental retardation, in 
May 1967 the Board determined that the preponderance of the 
evidence was against the claim that the veteran had such a 
condition as a result of his service.  The evidence submitted 
since the Board's 1967 decision includes private medical 
reports which contain diagnoses of a chronic neuropsychiatric 
disorder, and chronic brain syndrome.  Some of these reports 
contain competent opinions linking psychiatric or 
neurological disorders to the veteran's service.  See report 
from the Social Security Administration (SSA), dated in 
September 1963; report from W. H. Block, M.D.; dated in 
February 1965; report from W. C. Keeton, M.D., dated in March 
1972; reports from Thomas M. Blanton, M.D., dated in April 
1992 and November 1993.  This medical evidence was not of 
record at the time of the Board's May 1967 decision, is not 
cumulative, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  The Board further finds that this evidence is 
material evidence.  This evidence is competent medical 
evidence which shows that the veteran may have a psychiatric 
disorder that is related to his service.  Accordingly, this 
evidence pertains to one of the evidentiary defects which 
were the basis for the Board's May 1967 decision.  The Board 
therefore finds that the submitted evidence bears directly 
and substantially upon the issues at hand, is probative of 
the issue at hand, and is material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

2.  Myocarditis, Hypertension and Rheumatoid Arthritis, 

With regard to the claims for myocarditis, hypertension and 
rheumatoid arthritis, the evidence submitted since the 
Board's 1967 decision includes medical reports which contain 
diagnoses of myocarditis, chronic hypertension and rheumatoid 
arthritis. 

The Board finds that new and material evidence has not been 
presented.  Specifically, although the submitted evidence 
contains diagnoses of myocarditis, hypertension and 
rheumatoid arthritis, none of it includes competent evidence 
of a nexus between any of these disorders and the veteran's 
service, to include as a residual of sunstroke.  Accordingly, 
this evidence does not pertain to one of the evidentiary 
defects which were the basis for the Board's May 1967 
decision.  In addition, the submitted evidence does not 
include any competent evidence showing that the veteran 
manifested arthritis, or hypertension, to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board therefore finds that 
the submitted evidence does not bear directly and 
substantially upon the issue at hand, that this evidence is 
not probative of the issue at hand, and is not material.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claims are therefore not reopened.  

In reaching these decisions, the Board has considered the 
veteran's arguments, as well as the many lay statements 
submitted.  However, the veteran's statements and the lay 
statements are not material evidence since, as laymen, they 
have no competence to give a medical opinion on the etiology 
of the veteran's condition, or more precisely, a medical 
opinion on the question of whether there is a medical nexus 
between any current condition and any remote event of 
service.  See Epps v. Gober, 126 F.3d. 1464 (1997) 
(laypersons are not competent to give a medical opinion as to 
diagnosis or causation).  These statements on such matters do 
not constitute material evidence to reopen the claims.  
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999) (lay 
statements on medical issues are insufficient to constitute 
new and material evidence); Savage v. Gober, 10 Vet. App. 488 
(1997).  Accordingly, new and material evidence has not been 
received to reopen the claims for service connection for 
myocarditis, hypertension and rheumatoid arthritis, and the 
claims are not reopened.  


III.  Service Connection

The veteran argues that service connection is warranted for a 
psychiatric disorder, including organic brain syndrome and 
mental retardation, as a residual of sunstroke.  

The veteran's service medical records were described in part 
II, supra, and that discussion is incorporated herein.  

In June 1995, the Board referred the veteran's file to an 
independent medical expert for an opinion concerning the 
veteran's various claimed sunstroke residuals.  In a report, 
dated in July 1995, Mark D. Cline, M.D., stated:

Thank you for the opportunity of 
reviewing the above captioned medical 
record. My apologies to you and to the 
appellant for my delay in responding to 
your letter of June 15, 1995, in which 
you requested that I review this file, 
specifically with regard to the presence 
or absence of sequelae related to 
heatstroke sustained during active 
military service in 1953.

In my medical opinion, this voluminous 
file, contains no positive evidence to 
suggest that the appellant sustained 
permanent neurological damage in his 
episode of heatstroke in 1953.  Further, 
it is my opinion that the file contains 
considerable, but indirect, evidence to 
suggest that the claimant is suffering 
from a psychiatric disorder probably not 
related to his military service. Although 
the absence of positive evidence in 
support of a proposition can not be 
accepted as proof of the negative, in the 
case of this appellant it is my opinion 
that the absence of particular historical 
evidence suggests strongly that any 
psychiatric disorder he may be currently 
suffering is not related to his military 
service. It is clear from the record, 
however, that the patient and his wife 
believe very strongly that all of his 
medical problems are etiologically 
related to the episode of heatstroke in 
1953. The appellant clearly has been 
unable to work for many years, apparently 
because of the combined effects of 
various physical and psychiatric 
symptoms. I believe this veteran is 
probably totally and permanently 
disabled, but on the basis of the 
information at hand I am not able to 
offer a definitive diagnosis regarding 
the cause of his disability.

There is no medical opinion in this file 
more recent than 1990, and there is no 
record of a complete psychiatric or 
neurologic examination which would be 
considered adequate by current standards. 
In 1990, Dr. Blanton opined that this 
patient suffered a chronic brain syndrome 
related to heatstroke in 1953, but 
provided no details of symptoms 
suggestive of same, nor any diagnostic 
testing to support the diagnosis of 
organic cerebral impairment. Subsequent 
to his military service, this veteran did 
work as a laborer for a time, although 
his vocational adjustment was clearly 
very poor. Although this veteran and his 
wife have lodged many appeals over the 
years, the appellant has not been 
cooperative with attempts to evaluate his 
condition, failing (on at least two 
occasions) to report to VA facilities for 
evaluations scheduled for him.

If this gentleman had suffered persistent 
neurological injury in the heatstroke 
episode of 1953, I would have expected 
him to have suffered symptoms suggestive 
of organic cerebral impairment at that 
time, and that such symptoms would have 
gradually resolved to a point of maximal 
improvement, then remained stable absent 
further neurological insult. Progressive 
neurological deterioration is not 
expected in a patient who has suffered 
brain damage as a result of heat stroke. 
The only suggestion of neurological 
abnormality in this file is a history of 
abnormal EEG studies with a possible 
diagnosis of partial complex seizures, 
for which anticonvulsant medication was 
prescribed. I am unaware of any 
association between heatstroke and the 
subsequent development of partial 
seizures. I would consider it especially 
unlikely in the appellant's case, since 
he had no evidence of neurological injury 
at the time of the heatstroke.

The records of the appellant's 
hospitalization, for heatstroke while in 
service report that his neurological 
examination was normal; at admission he 
complained of headache and abdominal 
pain. There is no mention of altered 
consciousness, memory disturbance or 
cerebellar signs to suggest acute 
neurologic injury caused by heatstroke. 
He had problems with headache and 
abdominal distress prior to his military 
service, although he and his wife have on 
many occasions testified that the 
appellant's mental and physical health 
was flawless prior to military induction. 
He had multiple somatic complaints for 
which no specific etiology was found; 
eventually he was put on limited duty for 
the duration of his military service. 
Subsequent to his discharge from the Army 
he had a number of jobs, but none was 
held for long; in each case somatic 
symptoms of unclear etiology interfered 
with his ability to function and he quit 
or was terminated. Although individuals 
with organic cerebral impairment may have 
physical complaints without clear medical 
cause, I did not see evidence in the 
record that cognitive or motor problems 
interfered with this appellant's ability 
to work. I would expect memory and motor 
deficits to be the principal and 
predominant signs of persisting 
neurological sequelae of heatstroke, if 
it had occurred. 

With reasonable medical certainty, it is 
my opinion that this appellant did not 
suffer permanent neurological injury as a 
result of his heatstroke in 1953. I 
believe he will never work again, and 
that he is probably permanently and 
totally disabled by the combination of 
his physical and psychiatric problems. 
However, based on the records available 
to me, I can not formulate a specific 
diagnostic impression according to 
current psychiatric diagnostic criteria. 
In order to reach a definitive diagnosis, 
results of a recent comprehensive 
psychiatric evaluation would be needed. 
Neuropsychological testing would be 
helpful to document the degree of any 
organic cognitive impairment. Magnetic 
resonance imaging studies of the brain 
might suggest causes of neurological 
symptoms this veteran may be having now. 
If such information was available, it is 
possible, but seems to me very unlikely, 
that my opinion very unlikely, that my 
opinion regarding sequelae of heatstroke 
would change.

If I can be of further assistance, please 
call on me.

I certify that the foregoing is true and 
correct to the best of my knowledge and 
belief.

The Board finds that the veteran does not have a psychiatric 
disorder, including organic brain syndrome and mental 
retardation, that is related to his service.  While it is 
clear that the veteran sustained a heatstroke in July 1953, 
the evidence does not show that he was treated for this 
heatstroke, or any associated residuals, during his remaining 
(approximately) one year and ten months of service.  No 
psychiatric or neurological abnormalities were noted during 
his May 1955 separation examination.  The Board further finds 
that Dr. Kline's opinion is highly probative evidence which 
shows that the veteran does not have the claimed disability 
as a result of his service.  Dr. Kline's report was based on 
a thorough review of the veteran's claims files, and he 
provided a rationalized explanation for his opinion, to 
include a discussion of Dr. Blanton's opinions.  In this 
regard, although Dr. Kline indicated that there was no 
medical opinion subsequent to 1990, Dr. Blanton did in fact 
write several opinions after this time.  However, these 
statements from Dr. Blanton are essentially cumulative, as 
they are identical to his statements dated prior to 1990.  In 
addition, as discussed below, they suffer from a number of 
defects.  The Board further points out that Dr. Kline's 
opinion is supported by other medical opinions in the 
records.  These opinions include a report from Henry Spira, 
M.D., dated in August 1963, in which Dr. Spira determined 
that the veteran's neurological examination was normal, that 
he did not have brain damage or a psychosis, and that his 
symptoms were "much more suggestive of a mixture of 
conscious and unconscious factors producing symptoms which 
may be interpreted as conversion symptoms or a dissociative 
reaction."  Dr. Spira's diagnosis was chronic dissociative 
and conversion reaction "with a very appreciable conscious 
recognition of the factors involved."  Similarly, a 
psychological test report from Herbert W. Eber, Ph.D., dated 
in July 1963, shows that Dr. Eber concluded that the veteran 
did not have organic brain pathology, and that the veteran's 
difficulties were either due to conscious malingering or a 
psychosis.  See also, report of John C. Wicks, M.D., dated in 
December 1981 (showing a normal neurological examination); VA 
examination reports, dated in April 1956 and December 1962 
(noting that residuals of sunstroke were not found).  
Finally, a  report from Stephen A. Branning, M.D., dated in 
December 1981, shows that, to the extent that the veteran may 
have "blackout spells," these were related to his 
hypertension.  Service connection is not currently in effect 
for this disorder.  

In reaching this decision, the Board has considered a number 
of other opinions in the claims files.  These opinions 
include a report from the Social Security Administration 
(SSA), dated in September 1963, a report from R. P. Irwin, 
M.D., dated in December 1963, reports from Wilmot S. 
Littlejohn, M.D., dated in 1964, a report from W. H. Block, 
M.D., dated in February 1965, a VA hospital report, dated in 
April 1965; a report from W. C. Keeton, M.D., dated in March 
1972, and reports from Thomas M. Blanton, M.D.  The Board 
initially points out that SSA decisions are not binding on 
the Board.  Holland v. Brown, 6 Vet. App. 443, 448 (1994) 
(citing Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  
Furthermore, the probative value of all of these opinions is 
greatly weakened by the fact that they appear to be no more 
than "by history," and that they are not shown to have been 
based on a review of the veteran's claims files, or any other 
detailed and reliable medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  The Board further notes that many of these 
opinions suffer from a number of other defects, to include 
some which are extremely vague, and the fact that they are 
all unaccompanied by a rationalized explanation or citation 
to clinical findings.  The Board therefore finds that the 
probative value of this evidence is outweighed by the 
contrary evidence of record, and that service connection for 
a psychiatric disorder, including organic brain syndrome and 
mental retardation, is not warranted.    

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
the veteran's argument that he has a psychiatric disorder, 
including organic brain syndrome and mental retardation, that 
should be service connected.  The veteran has also submitted 
videotapes of two television shows involving VA medical care.  
The veteran's statements and the lay statements (as well as 
the videotapes) are not competent evidence of a diagnosis, or 
a nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
must be denied.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).  


IV.  Increased Rating

The Board initially notes that the veteran has repeatedly 
stated that he would not report for a VA examination.  See 
letter from veteran's wife, received in November 1988; see 
also veteran's substantive appeal, received in March 1989.  
In this regard, the evidence is as follows: although this 
claim was remanded by the Board in December 1993 to afford 
the veteran an examination, in a letter from the veteran's 
representative, dated in February 1994, VA was notified that 
the veteran would not report for an examination (see also 
letter from the veteran's representative, dated in January 
1995); in September 1999, following the Court's November 1998 
Order, the Board remanded this claim to the RO for additional 
action; according to the May 2000 supplemental statement of 
the case, the veteran was notified that he was scheduled for 
an examination on March 27, 2000; the veteran failed to 
report; the veteran was subsequently notified that he had 
been scheduled for an examination on April 10, 2000; he 
failed to report.   

In a Motion, received in May 2000, the veteran essentially 
conceded that he had been notified of the scheduled 
examinations.  He argued, in part, that (in reference to the 
Court's 1998 Order), "The Court did not put any stipulations 
on the veteran as to additional medical exams and 
experimental tests regarding the new decision which was to be 
made by the Washington D.C. Board of Veterans Appeals.  
Additional medical evidence would not serve any purpose."  

The provisions of 38 C.F.R. § 3.655 direct, in pertinent 
part, that:

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

 (b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The VA examinations were requested in order to assist in the 
proper resolution of the veteran's claim for an increased 
evaluation for his duodenal ulcer disease.  The veteran has 
indicated that he received notice of the scheduled 
examinations in 2000. The veteran neither appeared for, or 
rescheduled, his examinations.  He did not contact VA to 
explain why he did not report for the examinations.  Indeed, 
the veteran has repeatedly stated that he would not report to 
VA examinations, and he has not presented any evidence of 
"good cause" for failing to report to the scheduled VA 
examinations.  Therefore, the provisions of 38 C.F.R. § 
3.655(b) are  for application and direct that the veteran's 
claim for an increased evaluation be denied.


ORDER

New and material evidence has not been received since the 
Board's September 1963 decision, and the claim for service 
connection for a low back disorder is not reopened. 

New and material evidence has not been received since the 
Board's May 1967 decision, and the claims for service 
connection for myocarditis, hypertension, and rheumatoid 
arthritis are not reopened. 

Service connection for a psychiatric disorder, including 
organic brain syndrome and mental retardation, is denied.

An increased evaluation for the veteran's duodenal ulcer 
disease is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

